       Case 1:21-cv-00013-TBM-RPM Document 6 Filed 02/18/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

RICKY R. EWING, #34353                                                              PLAINTIFF

V.                                               CIVIL ACTION NO. 1:21-CV-13-TBM-RPM

BURL CAIN, ET AL.                                                               DEFENDANTS

                                     FINAL JUDGMENT

       This cause is before the Court, sua sponte, for consideration of dismissal. Pursuant to the

Order denying Ewing’s Motion [2] for Leave to Proceed in Forma Pauperis and dismissing the

case issued this date and incorporated herein by reference,

       IT IS, HEREBY, ORDERED AND ADJUDGED that this cause is hereby DISMISSED

WITHOUT PREJUDICE.

       SO ORDERED AND ADJUDGED, this the 17th day of February, 2021.



                                      TAYLOR B. McNEEL
                                      UNITED STATES DISTRICT JUDGE
